Title: To James Madison from Mann Page, 19 February 1791
From: Page, Mann
To: Madison, James


Dear sir
Mann’sfield Feby. 19th. 1791
Colo. Thos. Towles, with whom, I believe, you were formerly acquainted when in the Assembly of Virginia, will have the Honour of delivering this to you. He goes to Philadelphia on Business with Congress, which to him is of Importance. He is a Stranger in the Place, & also to the Mode of conducting his Business. Your Aid & Attention to him will be employed in serving a most worthy Man, & in confering a particular favour on, dear sir, your Freind & hble. sert.
Mann Page
